Title: To James Madison from Richard Claiborne, 31 December 1806
From: Claiborne, Richard
To: Madison, James



Sir
New Orleans Decr. 31, 1806.

The Secretary of the Territory not having returned from the US, in his behalf I have the honor to inclose returns of the Governor’s Official and Executive Acts for the Six months ending this day, towit:
No. 1, Pardon of Mariano Rocha,
2, do of Lukin Knowle,
3, do of Anselm Roman,
4, do of Robert Armstrong,
5, Proclamation,
6, Writ of Election,
7, Contract with Cowles Mead,
8, Militia Appointments,
9, Civil Appointments, together with the Census of the Territory of Orleans.  I have the honor to be Sir, your mo. obt. hble. Servt.

R Claiborne

